Case 8:19-cv-01420-TPB-AEP Document 22 Filed 03/04/20 Page 1 of 2 PageID 105




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TRACI STEVENSON,
Trustee for the Bankruptcy Estate
of Karolyn Hughs,                                          Case No.: 8:19-cv-01420-EAK-AEP

       Plaintiff,
v.

CACH, LLC,
a foreign limited liability company,

      Defendant.
______________________________________/

                    NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COMES NOW, Plaintiff, Traci Stevenson, Trustee for the Bankruptcy Estate of Karolyn

Hughs, by and through undersigned counsel, pursuant to Federal Rules of Civil Procedure

41(a)(1)(i) and Middle District of Florida, Local Rule 3.08, files this Notice of Dismissal with

Prejudice and states:

       By agreement, each side shall bear its own costs and attorneys’ fees.

       Dated: March 4, 2020.

                                            Respectfully submitted,
                                            LEAVENLAW

                                            /s/ Kelly C. Burke
                                            Ian R. Leavengood, Esq., FBN 0010167
                                            Kelly C. Burke, Esq., FBN 123506
                                            Northeast Professional Center
                                            3900 First Street North, Suite 100
                                            St. Petersburg, FL 33703
                                            Phone: (727) 327-3328
                                            Fax: (727) 327-3305
                                            consumerservice@leavenlaw.com
                                            kburke@leavenlaw.com
                                            Attorneys for Plaintiff


                                                1
Case 8:19-cv-01420-TPB-AEP Document 22 Filed 03/04/20 Page 2 of 2 PageID 106




                             CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on March 4, 2020,, a true copy of the foregoing Notice

of Voluntary Dismissal with Prejudice was e-filed via CM/ECF for electronic service on all

counsel of record:

       Lauren M. Burnette, Esquire FL Bar No. 0120079
       Messer Strickler, Ltd.
       12276 San Jose Blvd. Suite 718
       Jacksonville, FL 32223
       lburnette@messerstrickler.com
       Counsel for Defendant


                                         /s/ Kelly C. Burke
                                         Attorney




                                            2
